DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of the Preliminary Amended filed on March 22, 2021 is acknowledged. Claims 1-28, 33, and 38-41 are pending in this application. Claims 29-32 and 34-37 have been cancelled. Claims 1, 3-4, 6-11, 13-14, 18-22, 24-26, 28, and 33 have been amended. Claims 38-41 are new. All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on October 2, 2019 and December 9, 2020 is acknowledged. Signed copies are attached to this office action. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the component articles (an, a, e.g.) do not agree with the component plurality, for example regarding claim 1, the claim recites “an antimicrobial synthetic cationic polypeptide(s)…”, indicating the composition comprises one (an) peptide but then later refers to “the antimicrobial synthetic cationic polypeptide(s)..”, indicating the composition comprises “at least one of”.  Applicant is requested to review the claims and correct all instances of agreement between articles and plural(s). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-28, 33, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,017,730. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented Bevilacqua discloses synthetic copolypeptide antimicrobials containing cationic amino acid residues and may be based on a blocky sequence. These antimicrobials show low mammalian toxicity and may undergo directed self-assembly.  The antimicrobial composition comprises an aqueous media. The recite wherein clauses are deemed a necessary result/property of the recited composition. 

Claims 1-28, 33, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,446,090.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented Bevilacqua discloses antimicrobial cationic polypeptides in an aqueous media. The recite wherein clauses are deemed a necessary result/property of the recited composition. 

Examiners Note/Indication of Allowable Subject Matter

The closest prior art, as outlined in the ISR filed on October 2, 2019, is Bevilacqua et al. (WO 2012/027411). Bevilacqua, however, does not disclose the composition concentration range of the antimicrobial synthetic cationic polypeptide(s) dispersed in the aqueous carrier, or the viscosity and toxicity requirements, as presently claimed. The art of Isaksson et al. (In vivo toxicity and bio distribution of intraperitoneal and intravenous poly-L-lysine and poly-L-lysine/poly-L-glutamate in rats; Journal of Materials Science: Materials in Medicine (2014) vol 25,pg 1293-1299) discloses  that while the cationic nature of the polypeptide provides potent antimicrobial activity', this cationic nature also confers an unacceptable toxicity to the cationic poly peptides, especially where said polypeptides are being administered to tissues other than intact, healthy skin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615